Citation Nr: 9904821	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-14 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a lumbar spine 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service in February and March 
1982 and from April 1990 to January 1991.  

In July 1991, the RO, in part, denied the veteran's original 
claim of service connection for status-post lumbar 
laminectomy.  The veteran was notified of this determination, 
but did not file a timely appeal.  

In November 1994, the RO determined that new and material 
evidence had not been submitted to reopen the veteran's 
claim.  The veteran was notified of this determination, but 
did not file a timely appeal.

The Board of Veterans' Appeals (Board) received this case on 
appeal from an April 1996 decision of the RO, which, in part, 
determined that new and material evidence had been submitted 
to reopen the veteran's claim; however, the RO denied the 
veteran's claim of service connection.

The Board notes that in Barnett v. Brown, 8 Vet. App. 1, 4 
(1995); aff'd 83 F.3d 1380 (Fed. Cir. 1996), the United 
States Court of Veterans Appeals (Court) held that the new 
and material evidence requirement is a material legal issue 
which the Board has a legal duty to address, regardless of 
the RO's actions.  Thus, the Board will first address the 
issue as characterized on the preceding page, namely whether 
new and material evidence has been submitted to reopen the 
veteran's claim of service connection for a lumbar spine 
disorder.  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for a lumbar spine 
disorder and is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim, has 
been presented.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
veteran's claim of service connection for a lumbar spine 
disorder.  38 U.S.C.A. §§ 5107, 5108, 7104, 7105 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.104(a), 3.156(a) (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

In connection with the July 1991 rating decision, the RO 
considered evidence including the veteran's service medical 
records; private medical records from DeGraff Memorial 
Hospital, reflecting treatment in December 1984; and an April 
1991 VA examination.  

In connection with the November 1994 rating decision, the RO 
considered evidence including a June 1993 VA examination; VA 
outpatient treatment records, reflecting treatment from 
January 1991 to August 1993; and a March 1994 VA examination.  

The evidence submitted since the November 1994 decision 
includes testimony from a June 1995 hearing at the RO; 
duplicate copies of August 1993 VA outpatient treatment 
records; VA treatment records, reflecting treatment from 
December 1993 to February 1998; a June 1994 private medical 
record from Williamsville Medical Imaging, P.C.; testimony 
from a June 1997 hearing at the RO; January 1997 VA 
examinations; and a December 1998 medical statement from a 
Senior Medical Consultant for the veteran's service 
organization.  

On VA spine examination in January 1997, the veteran was 
reported to have had diskectomy of L3-L4 in 1984, diskectomy 
of L4-L5 in 1994 and diskectomy of L5-S1 in 1996.  The 
veteran was reported to have made a satisfactory recovery 
following the first surgery and to have had a secondary 
occurrence of pain after re-enlisting in service.  The 
veteran indicated that he was having recurrent pain in his 
lower back and he was diagnosed with recurrent lumbar 
radiculitis.

On a January 1997 VA mental examination, the examiner 
reported that the veteran's medical records were reviewed, 
but that his claims folder was not available.  The veteran 
was reported to have joined the Army in February 1982 and, 
two years later, to have had a diskectomy for pain.  He was 
reported to have done fairly well until 1990, which is when 
an accident resulted in a laceration in his right leg and 
multiple stress fractures in both tibias.  His wound was 
reported to have become infected, and he was unable to 
function.  As a result, he was reported to have received a 
discharge from the Army in 1991.  He was reported to have had 
surgery on his lower back in December 1994 and April 1996.  
In August 1996, the veteran was reported to have been 
involved in a car accident, suffering further injury to his 
back.  The examiner reported that it was his opinion that the 
veteran's orthopedic and neurological problems permanently 
rendered him incapable of any form of gainful employment.

In a December 1998 statement, a Senior Medical Consultant for 
the veteran's service organization reported that he had 
carefully reviewed the veteran's claims file.  The veteran 
was reported to be presently diagnosed with recurrent lumbar 
radiculitis.  His service medical records were reported to 
show that he had had a preexisting back condition that was 
asymptomatic.  His hearing testimony was reported to indicate 
that his back pain had become worse during service and the 
service medical records were reported to show that he had 
been treated on numerous occasions for his back condition.  
The consultant reported that, because the veteran's back 
condition had been asymptomatic on his entrance into service 
and he had later received numerous treatments in service, it 
was at least as likely as not that the veteran's current back 
condition had come about due to aggravation beyond the normal 
progression of the preexisting back condition.


II.  Analysis

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service, or 
was proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.310 (1998).

As noted hereinabove, the RO previously denied the veteran's 
claim of service connection for status-post lumbar 
laminectomy in July 1991.  Also, in November 1994, the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim.  These decisions are 
final and the claim of service connection may not be reopened 
and reviewed on a de novo basis unless new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7104 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.104(a), 3.156, 20.1104, 20.1105 
(1998).

The issue of new and material evidence must be addressed in 
the first instance by the Board because this issue goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).

The Court has held that the Board must perform a two-step 
analysis to reopen a claim based on new evidence.  First, the 
Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the claimant 
has produced new and material evidence, the claim is reopened 
and the Board must evaluate the merits of the claim in light 
of all the evidence, both old and new.  Manio v. Derwinski, 
1 Vet. App. 144 (1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
See also Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  This 
regulation emphasizes the importance of ensuring that the 
evidentiary record is complete before a ratings decision is 
made.  See Hodge, supra.

Furthermore, in order to reopen a previously and finally 
disallowed claim (decided by the Board or RO) there must be 
new and material evidence presented or secured since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

Thus, in the present case, new and material evidence must 
have been submitted since the November 1994 decision in order 
to reopen the veteran's claim.  It should also be pointed out 
that, in determining whether evidence is new and material, 
"credibility of the evidence must be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Upon review of the record, the Board finds that, other than 
some duplicate copies of some VA outpatient treatment 
records, the additional evidence which has been submitted is 
new.  In addition, there is new evidence, particularly the 
January 1997 VA spine examination report and the December 
1998 medical statement, that is relevant to the claim of 
service connection and instrumental in ensuring a complete 
evidentiary record for evaluation of the claim.  See Hodge, 
supra.  

On the VA spine examination in 1997, the veteran was reported 
to have made a very satisfactory recovery following his 
initial diskectomy of the lumbar spine in 1984 and to have 
had a secondary occurrence of pain after re-enlisting in 
service.  He was diagnosed with recurrent lumbar radiculitis.  
In addition, the medical statement reported that, since the 
veteran's preexisting back condition had been asymptomatic on 
entrance to service and had later had numerous treatments in 
service, it was at least as likely as not that the current 
diagnosis of recurrent lumbar radiculitis had come about due 
to aggravation beyond normal progression of the preexisting 
back condition.  

The Board finds that this new evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim.  See 38 C.F.R. § 3.156(a) (1998); Hodge, 
supra.  Consequently, the new evidence is material.  Thus, 
since new and material evidence has been submitted, the 
veteran's claim of service connection is reopened and a de 
novo review of the claim is warranted.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a lumbar spine disorder, the 
appeal is allowed subject to discussion hereinbelow.  


REMAND

In view of the above determination that the veteran's claim 
of service connection for lumbar spine disability is 
reopened, the RO, consistent with the principles set forth in 
Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided an 
opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety.

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).  The Court has held that the duty to 
assist the veteran in obtaining and developing facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

To ensure that all evidence potentially relevant to the 
veteran's claim is obtained, and to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
rendered him medical attention for the 
claimed lumbar spine disability since 
service.  When the veteran responds and 
provides any necessary authorizations, 
the RO should obtain all treatment 
records from any identified treatment 
source not currently of record.  All 
records obtained should be associated 
with the claims folder.  

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and the likely 
etiology of the claimed lumbar spine 
disorder.  All indicated testing should 
be accomplished, and the claims folder 
should be reviewed by the examiner prior 
to the examination.  Based on his/her 
review of the case, it is requested that 
the examiner express an opinion as to the 
medical probability that the veteran is 
suffering from a current lumbar spine 
disability due to disease or injury which 
was incurred in or aggravated by service.  
Specifically, the examiner should express 
an opinion as to the medical probability 
that any pre-existing lumbar spine 
disability underwent an increase in 
severity beyond natural progression 
during service.  The examination report 
should reflect review of the pertinent 
material in the claims folder and include 
the factors upon which the opinions are 
based.  

3.  The RO should then review the record 
and readjudicate the reopened claim of 
service connection on a de novo basis.  
If the determination remains adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the veteran's case.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

